DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-19 directed to species non-elected without traverse in the reply filed May 28, 2020.  Accordingly, claims 15-19 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Cancel claims 15-19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a safety needle shield assembly comprising a sleeve member, a needle cannula, a shield member, a sheath member, and a biaser, wherein the sheath member is configured to move between a first position surrounding the needle cannula and a second position exposing the needle cannula upon engagement of the shield member with an injection site and wherein the shield member, the sheath member and the biaser are configured to move together along said longitudinal axis during exposure of the needle cannula, 
The closest prior art of record is Gratwohl et al. (USPN 8016797) and Jensen et al. (USPN 6855129).
Gratwohl discloses a safety needle shield assembly (Figure 8) comprising: a sleeve member (2,3), a needle cannula (1), a shield member (6), a sheath member (10) configured to move between a first position surrounding the needle cannula (Figure 18) and a second position exposing the needle cannula (Figure 21); and a biaser (9,9a); and wherein the shield member, the sheath and the biaser are configured to move together during exposure of the needle cannula (Figure 18-22); however, Gratwohl fails to explicitly teach wherein the shield member, the sheath member and the biaser are configured to move together along said longitudinal axis without mutual relative displacement between said shield member, said sheath member and said biaser. As disclosed by Gratwohl, the initial movement of the shield (6) to expose the needle cannula results in compression of the biaser (9, 9a) and movement of the sheath (10), (see [Col 16, lines 6-18]). However, the shield member is displaced axially relative to the sheath member and biaser during exposure of the needle cannula.
Jensen discloses a safety needle shield assembly (Figure 1) comprising a sleeve member (1), a needle cannula (30), a shield member (2), a sheath member (16) configured to move between a first position surrounding the needle cannula (Figures 1 and 9) and a second position exposing the needle cannula ([Col 5, line 38]), and a biaser (25), wherein the shield member, the sheath and the biaser are configured to move together during exposure of the needle ([Col 5, lines 19-60], Figures 9-12); however, Jensen fails to explicitly teach wherein the shield member, the sheath member and the biaser are configured to move together along said longitudinal axis without mutual relative displacement between said shield member, said sheath member and said biaser. As disclosed by Jensen, the initial movement of the shield (2) to expose the needle cannula results in compression of the biaser (25) and movement of the 
A modification of the safety needle shield assembly of either Gratwohl or Jensen would require altering how the safety needle shield assemblies of Gratwohl and Jensen were designed to function and there is no motivation to suggest such a modification. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claims. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783